Citation Nr: 1543340	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-33 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for multiple compression fractures of the spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In August 2015, a video Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The record reflects the Veteran initiated the appeal in this case by filing a timely notice of disagreement in July 2012.  A Statement of the Case was promulgated in October 2012.  After his death, his surviving spouse was substituted as the claimant this case for purposes of processing the claim to completion.  See 38 U.S.C.A. 
 § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008); see also February 2013 Administrative Decision.  The Appellant perfected an appeal of the issue captioned above by filing a timely Appeal to Board of Veterans' Appeals (VA Form 9) in December 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran fell and suffered multiple compression fractures of the spine on January 24, 2011, while he was a patient at the Lexington VA Medical Center. 

2.  The weight of the competent and probative evidence of record demonstrates that the Veteran sustained a disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA furnishing the care, treatment, or examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decision to grant the appellant's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for multiple compression fractures of the spine, are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis

The applicable version of 38 U.S.C.A. § 1151 provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Under the law, in order to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination, and that he has additional disability, does not establish cause.  Id. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection. See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran was admitted to the VA Medical Center in Lexington in January 2011 for an acute exacerbation of his chronic obstructive pulmonary disorder, acute bronchitis, and hyponatremia.  During his stay in the hospital, the Veteran suffered a fall late at night.  The appellant contends that the Veteran's back injury was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care and that the injuries warrant § 1151 compensation. 

The Veteran was afforded a VA examination in May 2012.  At that time, the examiner reviewed the claims file, conducted an examination, and consulted other health care professionals.  The Veteran recounted that after the fall, he was moved to another floor.  The Veteran's wife stated that the Veteran began complaining of back pain the day after the incident, which the Veteran's wife worried was a sign of a heart attack because the pain was located in the upper thoracic spine area.  The Veteran followed up with a doctor in Berea about two or three weeks later and the Veteran's doctor was concerned and sent him to the emergency room.  At that time, the Veteran was given muscle relaxers.  He went back to his doctor in Berea and was again sent back to the hospital, at which time x-rays were done that showed multiple compression fractures of the spine.  During the examination, the examiner noted that the Veteran's symptoms included persistent pain in the thoracic spine, with pain radiating to shoulders.  The Veteran indicated that he relied on his wheelchair for ambulation but that he could use a walker for a few feet in order to go to the restroom. 
 
The examiner found that the Veteran did not suffer an additional permanent disability or increased disability that was attributable to VA medical care, to include whether the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar finding of fault on the part of the VA.  The examiner found that falls related to hospitalization are relatively common and are therefore reasonably foreseeable.  However, the VA examiner indicated that the question is not whether the incidents are reasonably foreseeable, but rather, whether preventative measures for such a foreseeable even were placed in motion.  The VA examiner found that, based upon a reading of the numerous fall prevention documents in the medical records, the risk of fall was adequately addressed.  

Further, the examiner addressed the Veteran's contentions that the complaints of back pain were ignored and the diagnosis was delayed.  The examiner noted that the Veteran was evaluated after the fall and that the Veteran did not complain of pain at that time.  At the time of the incident, he noted that a scan procedure was advised, and a CT scan of the head was performed on January 26, 2011, but back x-rays were not performed.  However, the examiner found that, in absence of recorded complaints or findings of a back condition, imaging of the back at the time just after the fall would not have been warranted.  

As noted, approximately two weeks after the fall, x-ways of the Veteran's back were performed.  The cervical spine was noted to have degenerative appearing changes and spurring.  The thoracic spine showed diffuse demineralization and moderate vertebral bony spurring.  The examiner found that these findings are not of the time that are of "immediate onset" but are "progressive-type" findings.  The examiner also noted that a January 29, 2011, note indicates that the Veteran continued to feel better and there was no history of back pain noted.  A January 30, 2011, note indicates that the Vetera was doing well.  The Veteran continued to deny back pain in February 1, 2011, and February 2, 2011, treatment notes.  Then, a treatment note from February 11, 2011, shows that the complained of back pain.  Another note from February 17, 2011, indicated that the Veteran had severe pain between his shoulder blades that had been there for "several weeks."  At that time, x-ways were performed and fractures were identified.  Thus, the examiner found that there did not appear to have been a significant or unwarranted delay in the performance of the x-rays based on the objective evidence of record.  More importantly, there were no recorded neurological symptoms, which would have mandated emergent imaging.  In addition, the examiner noted that compression fractures do not generally warrant emergency treatment.  Therefore, the examiner found that, even if the evaluation had been inappropriately delayed, there would have been no additional medically adverse consequences to be expected for these kinds of spinal fractures.  

The appellant testified at a hearing in August 2015 regarding the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for multiple compression fractures of the spine.  The appellant testified that the hospital was negligent because the hospital did not put into place risk prevention protocols prior to the accident and was negligent in providing the x-rays nearly two weeks after the initial fall.  The appellant testified that the Veteran did not have any back problems prior to the fall that occurred in January 2011.  She said that he never had to take any type of medication for pain.  The appellant reported that the hospital called her in the "wee" hours of the morning when the Veteran had fallen in the hospital.  The Veteran was taken to the intensive care unit.  The appellant was informed that the Veteran was going to receive a CT scan as soon as he was comfortable enough.  The appellant did not know how the Veteran fell, but she stated that it occurred in the hallway.  The appellant reported that the Veteran was not identified as a fall risk when he was initially admitted to the hospital, but after his fall, the hospital added an orange band that indicated that he was a fall risk.  The appellant also reported that the Veteran was 87 when he was admitted to the hospital.  

The appellant went on to testify that the Veteran had complained that his back hurt after the fall.  The appellant stated that the nurse massaged his back and told him there was nothing wrong with his back except that he had been in bed too long.  She also reported that the Veteran's back complaints were totally ignored.  Then, the Veteran went to his VA treating physician, who the appellant reported, wanted the Veteran to go back to the hospital.  Then, the VA physician told the appellant and Veteran that she was going to have the VA look follow up on the Veteran's back.  The Veteran's multiple compression fractures were diagnosed after the x-rays were performed.  The appellant went on to explain that VA did not do any additional treatment for his back other than provide medication for the pain.  The Veteran died in November 2012.       

The Board has considered all of the evidence.  In this case, the appellant is competent to report the onset of the Veteran's symptoms following the fall he sustained at the Lexington, Kentucky VA Medical Center see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), and the Board finds that the appellant's statements in this regard are credible.  Further, the Board notes that, upon admittance to the hospital, the Veteran, who was 87 years old at the time, was not noted to be at risk of falling, and risk prevention protocols were not in place upon admittance.  However, consideration of the Veteran's VA treatment records indicate that the Veteran was a potential fall risk.  Additionally, the Veteran's advanced age and the fact the Veteran arrived to the hospital on January 22, 2011, in a wheelchair, provides substantial evidence that the Veteran was at risk of falling and, at the very minimum, had difficulty ambulating and that fall prevention protocols should have been implemented.

Given the Board's finding that the appellant has provided competent and credible lay testimony concerning the onset of the Veteran's symptomatology and the evidence that the Veteran was a fall risk when he was admitted to the hospital, the Board finds that the balance of positive and negative evidence is, at the very least, in relative equipoise regarding the issue of whether the Veteran's multiple compression fractures of the spine was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails.  

As such, the Board concludes that the Veteran's multiple compression fractures of the spine was additional disability that meets the statutory and regulatory criteria for compensation under 38 U.S.C. § 1151.  The claim for § 1151 compensation for the aforementioned additional disability is therefore granted.  38 U.S.C.A. 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C. § 1151 for multiple compression fractures of the spine, originating from a fall that occurred while the Veteran was receiving in-patient care the Lexington, Kentucky VA Medical Center, is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


